Title: [December 1771]
From: Washington, George
To: 




Decr. 1st. At home all day. Mr. Johnson still here. Doctr. Rumney came to Dinner & stayd all Night.
 


2. Rid to the River Plantation and the Mill. Mr. Johnson went away after breakfast as Did Mr. Rumney.
 


3. Rid to Muddy hole, and into the Neck. Mr. Val. Crawford came this aftern.
 


4. Went up to the Election & the Ball I had given at Alexa. Mr. Crawford & Jno. P. Custis with me. Stayd all Night.


   
   On 12 Oct. 1771 Governor Dunmore had dissolved the General Assembly, which necessitated new elections to the House of Burgesses (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 145). GW and Col. John West were again chosen to represent Fairfax County. GW’s election expenses included £4 7s. 8d. to tavern keeper John Lomax (d. 1787) of Alexandria for “getting a Supper” at the ball, £4 1s. 9d. to William Shaw, also of Alexandria, for “Sundries &ca. for the Election & Ball & his own Trouble,” 12s. to Harry Piper for his slave Charles playing the fiddle, and £1 9s. 8d. to a Mr. Young for cakes (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 347; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 50).



 


5. Came home in the Afternoon and found Miss Mason & Miss Scott who came the day before here.


   
   Miss Mason is probably Ann Eilbeck Mason (1755–1814), eldest daughter of George Mason of Gunston Hall.



 


6. At home alone all day. In the afternoon Mr. Phil. Pendleton came.


   
   The purpose of Pendleton’s visit was to get the contract for the land that GW had agreed to sell him on 6 June. GW signed it on the following day, witnessed by Lund Washington, Valentine Crawford, and Jacky Custis (CtMMCH).



 


7. Went a fox hunting with the above two &ca. Killed a Fox and dined with Doctr. Alexander.


	
   
   George Dent Alexander had recently attended the College of Philadelphia where he had apparently studied in the college’s new medical school but had not qualified for a bachelor or doctor of medicine degree. Despite young Alexander’s local family connections, GW did not employ him as a physician, preferring Dr. Rumney’s services (GW to John Armstrong, 20 Mar. 1770, from Rokeby Collections, Barrytown, Dutchess County, N.Y., courtesy of Richard Aldrich and others; CARSON [3]Joseph Carson. A History of the Medical Department of the University of Pennsylvania, from its Foundation in 1765. With Sketches of the Lives of Deceased Professors. Philadelphia, 1869., 67–75). During the Revolution, Alexander was a surgeon in Col. William Grayson’s Additional Continental Regiment, serving from Feb. 1777 until his death in Philadelphia in Jan. 1780 (BURGESSLouis A. Burgess, ed. Virginia Soldiers of 1776. 3 vols. 1929. Reprint. Spartanburg, S.C., 1973., 1:133–36).



 


8. After breakfast Mr. Pendleton & Mr. Crawford went away as Miss Mason & Miss Scott did yesterday.
 


9. Went to meet Govr. Eden at Mr. Willm. Digges’s where we dined. In the Afternoon the Govr. Mr. Calvert, Majr. Fleming Mr. Boucher, Mr. Geo. Digges and Doctr. Digges came over with me.


   
   Benedict Calvert (c.1724–1788), an illegitimate son of Charles Calvert, fifth Baron Baltimore (1699–1751), lived at Mount Airy (later called Dower House) in Prince George’s County, Md., near present-day Rosaryville. Born in England, he was known in his early years as Benedict Swingate, but Lord Baltimore, while refusing to identify Benedict’s mother, acknowledged him as his son and provided well for him. Benedict took the Calvert name and at the age of 18 went to Maryland, where in 1745 he was appointed collector of customs at Patuxent and in the following year became a member of the provincial council. In 1748 he married a distant relation, Elizabeth Calvert (1730–1798), daughter of the Charles Calvert who was governor of Maryland 1720–27 (NICKLIN [2]John Bailey Calvert Nicklin. “The Calvert Family.” Maryland Historical Magazine 16 (1921): 50–59, 189–204, 313–18, 389–94., 58, 313–14; W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 464–65).



   
   Maj. William Fleming of the British army, currently acting commander of the 64th Regiment of Foot stationed at Halifax, Nova Scotia, was visiting the southern provinces for his health. He apparently returned north early the next summer when his regiment was moved to a post near Boston (Thomas Gage to William W. Barrington, 6 Jan. 1769, GAGE PAPERSClarence Edwin Carter, comp. and ed. The Correspondence of General Thomas Gage with the Secretaries of State, 1763–1775. 2 vols. 1931–33. Reprint. Hamden, Conn., 1969., 2:493–94; DAVIESK. G. Davies, ed. Documents of the American Revolution, 1770–1783; (Colonial Office Series). 21 vols. Shannon and Dublin, 1972–81., 1:304).



   
   Dr. Joseph Digges, son of William Digges and younger brother of George Digges, had studied at the University of Edinburgh but had not received a degree. During the Revolution he was surgeon to the Charles County, Md., militia 1777–78. In Oct. 1778 the Maryland state council gave him permission to go to Bermuda to recover his health, which had been bad “for some time past” (MD. ARCHIVESArchives of Maryland. 72 vols. Baltimore, 1883–1972., 21:222). He was apparently taken prisoner by the British during the trip; on 1 Nov. 1779, he wrote GW from Teneriffe in the Canary Islands that he had been paroled but had not heard of his being exchanged, “from whence I conclude, that the Family at Warburton either believe me Dead, or have neglected writing me” (DLC:GW). Digges died at Teneriffe a short time later (RAMSBURGHEdith Roberts Ramsburgh. “Sir Dudley Digges, His English Ancestry and the Digges Line in America.” Daughters of the American Revolution Magazine 57 (1923): 125–39., 131).



 


10. The above Gentlemen dined here as did Colo. Fairfax who went away in the Afternoon.
 



   
11. The Govr. and all the Compy. dined at Colo. Fairfaxs & returnd in the Afternoon.
 


12. The foregoing Gentlemen still here.
 


13. The Governor, and other Gentlemen cross’d over to Mr. Digges on their return home. I dined with them there & came back in the Aftern.
 


14. Went a fox hunting with John Parke Custis Lund Washington & Mr. Manley—killed a Fox.
 


15. At home all day alone, in the Evening the same.
 


16. At home all day. In the Evening Mr. Adam Mr. Belmain, Mr. Campbell & Price Posey came here.


   
   Robert Adam was about to make a voyage to Great Britain, and GW recently had given him several “little Commission’s to execute” there (GW to Robert Cary & Co., 22 Nov. 1771, DLC:GW). Adam was to have a gun repaired for GW and was to buy a gold-headed cane with the Washington arms engraved on it, 400 or 500 bookplates also engraved with the Washington arms, and for Jacky, a white agate stone set in a gold socket and engraved with the Custis arms. Also, GW had instructed Adam to try to buy the bounty land rights of two former Virginia Regiment officers who had gone to Britain after the war and, if the opportunity occurred, to engage “a good Kitchen

Gardner” for Mount Vernon. Adam apparently sailed for London a week later aboard his and Thomas Adam’s new ship Martha (see main entry for 14 Mar. 1771; GW to Robert Cary & Co., 8 Jan. 1772, DLC:GW).



   
   mr. belmain: probably William Balmain (d. 1784), the Alexandria merchant.



 


17. Mr. Belmain went away after Breakfast—the others after Dinner.
 


18. Went to Doeg Run & carried the Dogs with me who found & run a Deer to the Water.
 


19. Rid to the Ferry Plantation, Mill, & Muddy hole.
 


20. Rid into the Neck.
 


21. Went a hunting in the Neck with Mr. Peake & Mr. Wm. & Thos. Triplet the first two of whom dind with me. Found nothing.
 


22. Raining in the Night and most part of this day being tolerably warm. With but little Wind and that Southerly. At home all day alone.
 


23. At home all day writing and alone.
 


24. At home all day and writing as yesterday. Alone.
 


25. Went to Pohick Church with Mrs. Washington and returnd to Dinner.
 


26. Went a hunting in the Neck early. Killd a Fox and dined with several others at Mr. Peake’s.
 


27. Went a hunting again in the Neck found a Fox and lost it. Dined with others at Mr. Thos. Triplets.
 


28. Hunted again in the Neck and killed a Fox. Dined at home with the following Person’s—the two Mr. Triplets—Mr. Manley, Mr. Peake, young Frans. Adam’s and one Stone Street—also Peakes Daughter & Miss Fanny Eldridge.


   
   Francis Adams (1749–1811), only child of Abednego and Mary Peake Adams, inherited Mount Gilead from his father. Humphrey Peake’s daughter is probably Ann (Nancy), who later married Francis Adams.



   
   one stone street: Humphrey Peake’s wife, Mary Stonestreet Peake, had

three half brothers living in Maryland: Henry, Richard, and Butler Edelen Stonestreet.



   
   fanny eldridge: possibly Mary Peake’s niece, Frances Edelen, daughter of Richard and Sarah Stonestreet Edelen of Prince George’s County, Md. She was now about 16 years old and apparently a favorite of Humphrey Peake; in his will he bequeathed her a good horse with a saddle and bridle (codicil to will of Humphrey Peake, 10 Sept. 1783 and 11 Nov. 1784, Fairfax County Wills, Book E–1, 91–98, Vi Microfilm; will of Richard Edelen, 17 Jan. 1791, Prince George’s County, Md., Wills, No. 1, T, 300, MdAA Microfilm; BRUMBAUGHGaius Marcus Brumbaugh. Maryland Records: Colonial, Revolutionary, County and Church, from Original Sources. 2 vols. 1915 and 1928. Reprint. Baltimore, 1975., 1:59).



 


29. At home all day. The two girls above mentioned here.
 


30. Went a hunting again with the former Compa. but found nothing. Dined at Mr. Wm. Triplets. Miss Peake &ca. went home.
 


31. Went up to Alexandria at the request of Messrs. Montgomerie Wilson and Steward, to settle with them along with Mr. John (as Exr. of Colo. Thoms. Colvil) for the Maryland Tract of Land which they had Purchasd of Mr. Semple. Staid all Night.

	
   
   John Semple, plagued by many debts and unable to pay off the purchase bond for the Merryland tract that he had bought from Thomas Colvill, had assigned his rights to the land to three merchants: Thomas Montgomerie and Cumberland Wilson of Dumfries and Adam Stewart of Georgetown, Md. The Colvill executors—Frances Colvill, John West, Jr., and GW—had been empowered by the Maryland General Assembly on 23 Nov. 1771 to deed the Merryland tract to Semple, his heirs, or his assignees, provided that the balance due on the original contract was paid by 20 April 1773. If it were not paid, the executors could sell the land at public auction to the highest bidder (MD. ARCHIVESArchives of Maryland. 72 vols. Baltimore, 1883–1972., 63:293–95). The purpose of the meetings on this and subsequent days was to determine exactly what balance was owed for Merryland and to arrange for payment of it by the merchants (see “Remarks” entry for 1 and 4 Jan. 1772).



   
   mr. john: either John West, Jr., or John Semple.



